Citation Nr: 1334795	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), dissociative disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 1988.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the VA RO in Nashville, Tennessee.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability can be decided. 

An appellant's claim for service connection for various psychiatric disabilities should be construed broadly by VA as a claim for service connection for any mental disability.  The claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but the claimant is competent to describe mental symptoms.  When construing a claim, the Board must consider any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Veteran's service medical records shows that she was diagnosed with, and treated for, dissociative personality disorder while in active service.  The Veteran has reported that she currently experiences symptoms of PTSD, depression, and dissociative personality disorder, and has since her active service.  In light of the evidence of record showing that the Veteran was treated for mental health disabilities other than PTSD while in active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD, dissociative personality disorder, and depression. 

The Veteran has reported that she has a psychiatric disability as a result of an in-service sexual assault which occurred in 1986.  The Veteran's service records show that she was regularly promoted and received commendations for her service until 1986 to 1987, when her performance deteriorated.  A review of the Veteran's service medical records shows that they are negative for a report of the sexual assault, or treatment for or a diagnosis of PTSD while the Veteran was in active service.  However, the Veteran's service medical records show that she was diagnosed with and treated for dissociative personality disorder while in active service.  In September 1988, the Veteran was provided a separation examination.  There is no indication from the examination report that the Veteran complained of any symptoms associated with a psychiatric disability at the time of her separation from active service.  Additionally, the Veteran was found to be clinically normal upon mental status examination at that time.

When the claimed PTSD stressor is physical or sexual assault in service, evidence may from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304(f)(3) (2013).

Evidence of behavior changes following the claimed assault is one type of evidence that may be found in those sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran's active service from January 1983 to January 1986 was marked by awards, promotions, and commendations for her exemplary behavior and service.  In contrast, in April 1987, the Veteran was noted to exhibit substandard duty performance and barred from reenlistment based on a diagnosis of a psychiatric disability.  The Veteran's service medical records show a rather high number of fractures, contusions, lacerations, and gastrointestinal issues starting in 1985.  By comparison, the Veteran's pre-1985 medical record is practically non-existent.  In sum, the Veteran's in-service record showed deterioration in work performance, behavioral changes, an extensive medical record, and the diagnosis of a psychiatric disability.  This evidence speaks to, and may corroborate, the behavioral changes consistent with the Veteran claiming a sexual assault in service sometime in the 1985 or 1986. 

A review of the service medical records shows that the Veteran received psychiatric treatment while in active service.  A review of those psychiatric treatment notes has not been possible as because they are not associated with the Veteran's claims file.  Attempts to obtain those records should be made.  

The record shows that the Veteran attended regular therapy sessions at the VA Medical Center (VAMC) in 2008 and 2009 and was seen by VAMC psychiatrists for medication management.  The therapist diagnosed the Veteran with PTSD, depression, sexual identity issues, and dissociative disorder.  The record shows that before the VAMC treatment, the Veteran was seen by private therapists and psychiatrists. 

The Veteran has reported that she has continued to experience a psychiatric disability since her separation from active service, and the Veteran is competent to report when her symptoms of the psychiatric disability began and that they have continued since her active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  VA treatment records from 2008 and 2009 also show a diagnosis of psychiatric disability, to include PTSD.  Therefore, in light of the Veteran's report that she has continued to experience psychiatric disability since her separation from active service, and her current diagnosis of PTSD and dissociative personality disorder, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  The record shows that the Veteran suffered physical, psychological, and sexual abuse as a child.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include whether it clearly and unmistakably existed prior to active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, this case is remanded for the following action: 

1.  Request the Veteran to identify and provide authorization for any non-VA health care providers for the treatment of a psychiatric disability, to include PTSD.  Obtain any records identified by the Veteran.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, relating to treatment for any psychiatric disability.

3.  Then, obtain all of the Veteran's service medical records, to specifically include service mental health treatment records.  Associate those records with the file.  If any medical records are not available, follow the applicable provisions of 38 C.F.R. § 3.159.
 
4.  Then, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based upon the examination results and the review of the claims file, the examiner should provide the following information:

(a)  Provide a full multi-axial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion is met to support a diagnosis of PTSD.  Specifically state whether a diagnosis of any dissociative disorder is warranted.

(b)  With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include PTSD, dissociative disorder, and depressive disorder) as is it at least as likely as not (50 percent or greater probability) that the disability was present during service?

(c)  With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include PTSD, dissociative disorder, and depressive disorder) as is it at least as likely as not (50 percent or greater probability) that the disability was incurred in service or is related to psychiatric treatment in service?

(d)  Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that disability underwent no permanent increase or aggravation in severity during active service?

(e)  If a diagnosis of PTSD is warranted, state the stressor or stressors that caused that disability.  Review the service records and make a finding as to whether the service records demonstrate a decline in performance and treatment for a psychiatric disability that is indicative of a personal assault having occurred during service and corroborates the Veteran's assertion that a personal assault occurred during service.

(f)  Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

(g)  Do any of the psychiatric diagnoses represent a personality disorder?

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

